Citation Nr: 1529210	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected bilateral pes planus.  

3.  Entitlement to a rating in excess of 50 percent for bilateral pes planus.  

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1991, including service in the Southwest Asia theater of operations from August 1990 to March 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2014 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a March 2014 video conference hearing; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in May 2014 when they were remanded for additional development.  

The issues of entitlement to increased ratings for bilateral pes planus and PTSD, as well as entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  





FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right ankle disability is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected bilateral pes planus.  

2.  The preponderance of the evidence shows that the Veteran's left shoulder disability is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected bilateral pes planus.  


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability, including as secondary to service-connected bilateral pes planus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

2.  Service connection for a left shoulder disability, including as secondary to service-connected bilateral pes planus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of January 2008, June 2008, January 2009, and May 2009 letters that were sent prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The May 2009 letter informed the Veteran of evidence required to substantiate secondary service connection.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The letters also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A December 2014 supplemental statement of the case readjudicated the matters after the Veteran and his representative had opportunity to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, including Social Security Administration (SSA) records, and lay statements have been obtained.  He was afforded VA examinations in May 2010 and October 2014.  As will be discussed in greater detail below, the Board finds that the overall record is adequate to properly address the issues presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be granted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis pertaining to a left shoulder disability.  His service treatment records do note complaints of bilateral ankle pain and swelling; x-rays were negative.  See February 1990 records.  On July 1991 separation examination, the Veteran complained of foot trouble, but denied painful or "trick" shoulder or elbow, and the foot trouble was identified as pes planus; the Veteran's upper and lower extremities were normal on clinical evaluation.  

Post-service treatment records include February 1992 x-rays that revealed normal bilateral ankles.  On November 1992 VA examination, the Veteran complained of arthritis of his ankles, as well as occasional swelling about the ankles. Physical examination of the ankles was normal, and the examiner opined that the Veteran exaggerated his symptoms to a large degree.  

In July 1993, the Veteran was diagnosed with left shoulder tendonitis.  Private treatment records show that he sustained a work-related left shoulder injury and underwent left shoulder rotator cuff repair in October 1996.  See September 1997 Dr. R. Demas letter.  

In February 2004, the Veteran sustained a work-related injury to his right foot, the exact nature of the injury being unclear.  See, e.g., February 2004 private treatment record (noting the Veteran's report of doing a lot of straining and leaning forward pushing against a wall at work, and his foot started bothering him); cf. October 2005 Orthopaedic Specialists of the Carolinas report (noting the Veteran was pushing on a bar in a truck at work, and his feet slipped and he fell to the floor sustaining a twisting injury to the right foot); January 2007 Greensboro Orthopaedic Center report (noting the Veteran slipped and fell on oil at work and had a hyper-dorsiflexion injury to his right ankle).   April 2004 MRI of the right foot and ankle revealed mild calcaneal edema consistent with trauma near the talocalcaneal junction.  He was diagnosed with foot and ankle sprain from the injury, and posterior tibialis tendinitis.  On August 24, 2004, the Veteran underwent right medial displacement calcaneal osteotomy and exploration with repair of spring ligament and reconstruction of spring ligament for diagnosed right traumatic acquired flatfoot and spring ligament rupture.  

August 2006 private treatment records reflect the Veteran sustained a work-related injury to his left shoulder while lifting a hood of a vehicle, and his shoulder was twisted in an abducted externally rotated position, and he felt a popping sensation in the shoulder.  It was indicated that the Veteran had two prior surgeries for his left shoulder, in the 1990s.  September 2006 MRI of the left shoulder revealed a partial rotator cuff tear, and left shoulder biceps tendonitis.  On October 31, 2008, the Veteran underwent left shoulder arthroscopic lysis subdeltoid adhesions, debridement of labral and partial-thickness rotator cuff tear.  See December 2008 Barron-Homesley Orthopedic Specialists report.  

In February 2007, the Veteran was diagnosed with complication of hardware deep right ankle. CT scan and MRI were consistent with advanced talonavicular joint arthritis and subtalar joint arthritis changes.  There was also an obvious calcaneal screw.  In May 2007, the Veteran again underwent excision of the right sural nerve neuroma, excision of the right os trigonum, right ankle arthrotomy with posterior ankle tenosynovectomy, right gastroc slide, right ankle arthroscopy with extensive debridement, and right hardware removal deep ankle.  

The instant claims for service connection were received in November 2007 and January 2009.  The Veteran contends that his right ankle and left shoulder disabilities are secondary to his service-connected bilateral pes planus.  Specifically, he asserts that his surgery in August 2004 led to his right ankle disability, and this resulted in instability which led to a fall in 2008 and injury of his left shoulder.  

The Veteran was afforded a VA examination in March 2010 wherein the examiner opined that the Veteran's service-connected pes planus did not cause him to fall.  Because the examiner did not comment on whether either the right ankle or left shoulder disability was aggravated by his service-connected pes planus, or whether either was directly related to service, in May 2014, the Board remanded these matters in part for a new medical opinion.  

On October 2014 VA examination, the examiner opined that it was less likely than not that the Veteran's right ankle disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no service treatment record evidence of a chronic or continuing right ankle disability, noting the normal separation report.  Review of the post-service treatment records revealed that his right ankle problems began after a work-related injury in February 2004.  The examiner also opined that the Veteran's pes planus did not cause his right ankle disability, or aggravate his right ankle, referencing reports noting a work-related injury in February 2004, and subsequent right ankle problems.  The examiner further explained that there was no medical evidence in any of the physician's notes that the bilateral pes planus had anything to do with the work injury or that the pes planus caused any aggravation to his work-related injury.  

In regards to the left shoulder disability, the October 2014 VA examiner opined that it was less likely than not that the Veteran's left shoulder disability was incurred in or caused by the claimed in-service injury, event or illness.  It was noted that there was no evidence of any chronic or continuing left shoulder condition during active service, noting the normal separation examination.  It was further noted that the Veteran had a work-related left shoulder injury, and the original left shoulder injury occurred post-service at his workplace.  The examiner further opined that it was less likely than not the Veteran's left shoulder disability was aggravated by his service-connected pes planus.  It was noted that there was no indication the pes planus had any role in his original left shoulder injury, or any injury to his left shoulder.  

Preliminarily, the Board notes that service connection for a right ankle and/or left shoulder disability under the presumptive provisions of 38 C.F.R. § 3.317 is inapplicable since the Veteran's complaints are attributable to a known clinical diagnosis.  See May 2010, October 2014 VA examination reports.  

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to a left shoulder disability.  Furthermore, there is no evidence of left shoulder arthritis manifest in the first postservice year.  While the service treatment records do show complaints of right ankle symptoms during his active service, a right ankle disability did not manifest during service, and did not manifest to a compensable degree within the first post-service year.  Moreover, there is no evidence that the Veteran's right ankle and/or left shoulder disabilities are shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current right ankle and left shoulder disabilities is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's theory of entitlement is that his right ankle and left shoulder disabilities are secondary to his service-connected bilateral pes planus.  The only competent evidence in the record is that reflected in the May 2010 and October 2014 VA examinations wherein it was opined that it was less likely than not the Veteran's right ankle and left shoulder disabilities were caused or aggravated by his service-connected pes planus.  It was noted that there was no evidence the Veteran's pes planus had any role in his post-service work-related injuries, or in any way aggravated his disabilities.  Such opinions were provided after a review of the Veteran's claims file, and prior interview and physical examination of the Veteran, and provided by professionals competent to opine as to the etiology of the Veteran's right ankle and left shoulder disabilities.  On this basis, the Board finds that the May 2010 and October 2014 VA examinations, cumulatively, are the most probative evidence of record, and are against the Veteran's claim for service connection for a right ankle and left shoulder disability.  

The weight of the competent medical evidence demonstrates that the Veteran's right ankle and left shoulder disabilities began more than one year after his active service, and were not caused by any incident of service, to include as secondary to his service-connected bilateral pes planus.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefits of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).   


ORDER

Service connection for a right ankle disability is denied.  

Service connection for a left shoulder disability is denied.  


REMAND

In a September 2014 rating decision, the RO granted an increased (50 percent) rating for the Veteran's service-connected bilateral pes planus, and denied an increased rating for PTSD, and denied entitlement to a TDIU rating.  In October 2014 correspondence, the Veteran expressed disagreement with the September 2014 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC addressing the claims of entitlement to increased ratings for bilateral pes planus and PTSD, and entitlement to a TDIU rating.  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for these claims expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


